Citation Nr: 1524045	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.

2.  The Veteran served in Laos from October 1961 to August 1962, but there is no persuasive evidence that the Veteran was exposed to tactical herbicides.

2.  His prostate cancer was not present until January 2009, over 45 years after his discharge from service, and there is no competent and probative evidence of a causal connection between the claimed disability and military service, to include any exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as secondary to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in April 2011 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  VA also inquired to the JSRRC as to the Veteran's potential exposure to herbicides, and JSRRC came back with a message that stated, "NO RECORDS OF EXPOSURE TO HERBICIDES."  

The Veteran was not provided VA examinations for his prostate cancer.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's prostate cancer is related to his military service is his own unsupported and general lay statements regarding his reasonable belief that the military used Agent Orange in Laos.  He did not go as far as citing a specific instance of his own personal exposure to the herbicide and has provided no other evidence that such exposure occurred.  Moreover, the Veteran served in Laos prior to Agent Orange being sprayed in Laos.  Accordingly, the Board finds that a remand for a VA medical examination is not warranted.

Therefore, the Board finds that VA's duty to assist with respect to obtaining relevant records and a VA examination or opinion in response to this claim has been met.

II. Service Connection

As aptly summarized by his representative, the Veteran asserts that his terminal metastatic prostate cancer is the result of his exposure to herbicides while deployed to Laos during the period October 1961 to August 1962.  There is no doubt the Veteran has prostate cancer.  The earliest diagnosis contained in the claims file is dated January 2009.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations also provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

The Veteran's service treatment records do not contain evidence of prostate cancer or symptomatology of such disability during active service.

The Veteran's personnel records do not indicate the Veteran ever served in Vietnam.  The RO requested information concerning service in Vietnam as well as exposure to herbicides from the Personnel Information Exchange System (PIES).  A response that came back in August 2012 indicated that there was no evidence to substantiate any service in the Republic of Vietnam and there were no records of exposure to herbicides.  

The Veteran has not provided any specific narrative about his exposure to herbicides.  In his September 2012 notice of disagreement (NOD), he stated that he was exposed to Agent Orange while serving in Laos.  He stated that he felt strongly that due to the proximity of Laos to Vietnam that it was reasonable to believe that Laos was exposed to Agent Orange.  

In February 2013, the Veteran submitted an internet article, which is partially obstructed by the way it was printed, that states herbicides were sprayed in Laos. 

The Veteran's service personnel records indicate he did serve in Laos.  Moreover, the Board takes judicial notice that it is well-established in the public record that Agent Orange was sprayed in Laos.  See Operation Ranch Hand: Herbicides in Southeast Asia, Major William A. Buckingham, Jr., Air University Review, July-August 1983, available at: http://www.airpower.maxwell.af.mil/airchronicles/aureview/1983/jul-aug/buckingham.html.

However, the Board also takes judicial notice of the fact that the "Operation Ranch Hand" herbicide missions were not flown in Laos during the Veteran's period of service, but a number of years later.  Id. In fact, Operation Ranch Hand only began in late 1961 and early 1962.  Id.  There is no indication of herbicides being deployed in Laos until 1965.  Id.  

In addition, the Veteran does not meet the conditions of service involving duty or visitation in the Republic of Vietnam for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  38 U.S.C.A. § 1116(a)(1)(A) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In order to qualify for the presumption due to service in Vietnam, the regulation requires in-country duty or visitation to Vietnam during service which is not shown for the Veteran.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  The Board finds that the preponderance of the evidence is against a finding that the Veteran had service in the Republic or Vietnam, served near the perimeter of any Thai facility during a time herbicides were used, or was otherwise exposed to herbicides during service.  In fact, he does not appear to allege he had any such visitation to Vietnam or exposure in Thailand.  

A remaining question is whether service connection is warranted on a direct basis or on the basis of presumptions accorded chronic diseases.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).  The undisputed evidence reflects prostate cancer was first found in 2009.  As such, he also is not entitled to presumptive service for prostate cancer as chronic disease manifested to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of a continuity of symptomatology.

None of the VA or private treatment records reflecting a diagnosis of this disorder include any comment or opinion even suggesting a medical nexus between prostate cancer and the Veteran's military service.  Significantly, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion.   The Veteran has not even provided any specific details about his alleged exposure, other than his belief that it is reasonable to conclude Agent Orange was used in Laos.  The Veteran's own belief that his prostate cancer is related to this alleged exposure to Agent Orange in Laos is not probative, as he is not competent to provide an opinion on this matter; it involves a complex disability that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 1 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  As there is a lack of competent and persuasive evidence to provide a basis for the conclusion that the Veteran's prostate cancer is related to his period of service, the Board concludes that the preponderance of the evidence is against the claim.  

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure, is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


